Exhibit 10
May 29, 2020                                                             Executive Order 2020-38


                                EXECUTIVE ORDER 2020-38
                            (COVID-19 EXECUTIVE ORDER NO. 36)

                         Restoring Illinois    Protecting Our Communities

WHEREAS, since early March 2020, Illinois has been faced with a disaster caused by a pandemic
that has taken the lives of thousands of residents, infecting over 100,000 and growing, and resulting
in extraordinary sickness and loss of life; and,

WHEREAS, at all times but especially during a public health crisis, protecting the health and
safety of Illinoisans is among the most important functions of State government; and,

WHEREAS, as Illinois enters the fourth month of responding to the public health disaster caused
by Coronavirus Disease 2019 (COVID-19), a novel severe acute respiratory illness that has spread
and continues to spread rapidly among people through respiratory transmissions and continues to
be without an effective treatment or vaccine, the burden on residents, healthcare providers, first
responders and governments throughout the State is unprecedented; and,

WHEREAS, the World Health Organization declared COVID-19 a Public Health Emergency of
International Concern on January 30, 2020, and the United States Secretary of Health and Human
Services declared that COVID-19 presents a public health emergency on January 27, 2020; and,

WHEREAS, on March 11, 2020, the World Health Organization characterized the COVID-19
outbreak as a pandemic, and has now reported more than 5.5 million confirmed cases of COVID-
19 and 350,000 deaths attributable to COVID-19 globally; and,



                                                 1




                                 SHC-TJBC, Inc. v. Cincinnati-Complaint Exhibits--000374
WHEREAS, despite efforts to contain COVID-19, the World Health Organization and the federal
Centers for Disease Control and Prevention (CDC) indicated that the virus was expected to
continue spreading and it has, in fact, continued to spread rapidly, resulting in the need for federal
and State governments to take significant steps; and,

WHEREAS, on March 9, 2020, I, JB Pritzker, Governor of Illinois, declared all counties in the
State of Illinois as a disaster area in response to the outbreak of COVID-19; and,

WHEREAS, on March 13, 2020, the President declared a nationwide emergency pursuant to
Section 501(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act, 42 U.S.C.
5121-

WHEREAS, on March 26, 2020, the President declared a major disaster in Illinois pursuant to
Section 401 of the Stafford Act; and,

WHEREAS, on April 1, 2020, due to the exponential spread of COVID-19 in Illinois, I again
declared all counties in the State of Illinois as a disaster area; and,

WHEREAS, on April 30, 2020, due to the continued spread of COVID-19 in Illinois, the
threatened shortages of hospital beds, emergency room capacity, and ventilators, and the
inadequate testing capacity, I again declared all counties in the State of Illinois as a disaster area;
and,

WHEREAS, on May 29, 2020, due to the thousands of lives lost to COVID-19 in Illinois, the
continued increase of cases, the continued threat of shortages of hospital beds, emergency room
capacity, and ventilators, the improved but still insufficient testing capacity, and the financial
destruction caused by the virus, I again declared all counties in the State of Illinois as a disaster
area; and,

WHEREAS, the CDC advises that limiting face-to-face contact with others is the best way to
reduce the spread of COVID-19, and that social distancing staying at least 6 feet away from
other people, not gathering in groups, and staying out of crowded places is among the best
tools to slow the spread of the virus; and,
WHEREAS, the CDC recommends wearing cloth face coverings in public settings where social
distancing measures are difficult to maintain; and,
WHEREAS, the CDC recommends other critical precautions to slow the spread of COVID-19,
such as frequent hand washing, covering coughs and sneezes, and cleaning and disinfecting
frequently touched surfaces; and,
WHEREAS, there have been over 117,000 confirmed cases of COVID-19 in 101 Illinois
counties; and,
WHEREAS, Illinois has had more than 5,200 deaths resulting from COVID-19, and many days
more than 100 Illinoisans lose their lives to the virus; and,



                                                  2




                                  SHC-TJBC, Inc. v. Cincinnati-Complaint Exhibits--000375
WHEREAS, although the number of new COVID-19 cases has stabilized and potentially begun
to decrease in recent weeks, the virus continues to infect thousands of individuals and claim the
lives of too many Illinoisans each day; and,

WHEREAS, COVID-19 has claimed the lives of and continues to impact the health of Black
and Hispanic Illinoisans at a disproportionately high rate magnifying significant health
disparities and inequities; and,

WHEREAS, as the virus has progressed through Illinois, the crisis facing the State continues to
develop and requires an evolving response to ensure hospitals, health care professionals and first
responders are able to meet the health care needs of all Illinoisans and in a manner consistent
with CDC guidance that continues to be updated; and,
WHEREAS, while hospitalizations have very recently stabilized, Illinois is using a significant
percentage of hospital beds, ICU beds, and ventilators to treat COVID-19 patients that require
hospitalization and, if cases were to surge higher, the State could face a shortage of one or more
of these critical health care resources; and,

WHEREAS, the State worked with top researchers from the University of Illinois at Urbana-
Champaign, the Northwestern School of Medicine, the University of Chicago, the Chicago and
Illinois Departments of Public Health, along with McKinsey and Mier Consulting Group, and
Civis Analytics, to analyze data on COVID-19 deaths and ICU usage and model potential
outcomes; and,

WHEREAS                            showed that its health care resource utilization would peak in
May, and that health care resources would continue to be limited after the peak, updated
modeling now shows that the peak may have been delayed, with the tail extending several more
weeks; and,

WHEREAS
    other precautions, the State will face a shortage of hospital beds, ICU beds and/or
ventilators; and,

WHEREAS, in addition to causing the tragic loss of more than 5,200 Illinoisans and wreaking
havoc on the physical health of tens of thousands more, COVID-19 has caused extensive
economic loss and continues to threaten the financial welfare of a significant number of
individuals and businesses across the nation and the State; and,
WHEREAS, nationwide, 40 million people have filed unemployment claims since the start of
the pandemic representing one in four U.S. workers; and,
WHEREAS
               rate rose to 16.4% in April, with 762,000 jobs lost during that month; and,
WHEREAS, over 180,000 small businesses in Illinois have received over $22 billion in
COVID-19 related financial support through the federal Paycheck Protection Program in an
effort to prevent these businesses from closing; and,

                                                 3




                                 SHC-TJBC, Inc. v. Cincinnati-Complaint Exhibits--000376
WHEREAS, the economic loss and insecurity caused by COVID-19 threatens the viability of
business and the access to housing, medical care, food, and other critical resources that impact
the health and safety of residents; and,
THEREFORE, by the powers vested in me as the Governor of the State of Illinois, pursuant to
the Illinois Constitution and Sections 7(1), 7(2), 7(3), 7(8), 7(9), and 7(12) of the Illinois
Emergency Management Agency Act, 20 ILCS 3305, and consistent with the powers in public
health laws, I hereby order the following, effective immediately:

Restoring Illinois      Protecting Our Communities

    1. Intent of this Executive Order. The intent of this Executive Order is to safely and
       conscientiously resume activities that were paused as COVID-19 cases rose exponentially
       and threatened to overwhelm our healthcare system. As Illinoisans resume these
       activities, we must not backslide on the progress we have made. We cannot risk
       overwhelming our healthcare system, and we must prioritize the health and lives of all
       Illinoisans, especially the most vulnerable among us. While protecting our communities,
       we will restore our economy and begin to repair the economic damage that the virus has
       caused. The intent of this Executive Order is to effectuate those goals.

        This Executive Order supersedes Executive Order 2020-32 and Section 1 of Executive
        Order 2020-07.

    2. Public health requirements for individuals. Individuals must take the following public
       health steps

             a. Practice social distancing. To the extent individuals are using shared spaces
                when outside their residence, including when outdoors, they must at all times and
                as much as reasonably possible maintain social distancing of at least six feet from
                any other person who does not live with them.

             b. Wear a face covering in public places or when working.1 Any individual who
                is over age two and able to medically tolerate a face covering (a mask or cloth
                face covering) shall be required to cover their nose and mouth with a face
                covering when in a public place and unable to maintain a six-foot social distance.
                This requirement applies whether in an indoor space, such as a store, or in a
                public outdoor space where maintaining a six-foot social distance is not always
                possible.



1
  Throughout this Executive Order, any reference to a face covering requirement excludes those two years old and
younger and those for whom wearing a face covering is not medically advisable. Guidance on use of face coverings
from the Illinois Department of Human Rights is available here:
https://www2.illinois.gov/dhr/Documents/IDHR_FAQ_for_Businesses_Concerning_Use_of_Face-
Coverings_During_COVID-19_Ver_2020511b%20copy.pdf

                                                       4




                                     SHC-TJBC, Inc. v. Cincinnati-Complaint Exhibits--000377
             c. Elderly people and those who are vulnerable as a result of illness should take
                additional precautions. People at high risk of severe illness from COVID-19,
                including elderly people and those with a health condition that may make them
                vulnerable, are urged to stay in their residence and minimize in-person contact
                with others to the extent possible.

             d. Limit gatherings. Any gathering of more than ten people is prohibited unless
                exempted by this Executive Order. Nothing in this Executive Order prohibits the
                gathering of members of a household or residence. Because in-person contact
                presents the greatest risk of transmission of COVID-19, Illinoisans are
                encouraged to continue limiting in-person contact with others and to expand their
                social contact cautiously. Gathering remotely continues to be the safest way to
                interact with those outside a household or residence.

             e. Go outdoors. Public health guidance suggests that the risks of transmission of
                COVID-19 are greatly reduced outdoors as opposed to indoors. Where possible,
                Illinoisans are encouraged to conduct their activities outdoors.

    3. Public health requirements for businesses, nonprofits, and other organizations. For
       the purposes of this Executive Order, covered businesses include any for-profit, non-
       profit, or educational entity, regardless of the nature of the service, the function it
       performs, or its corporate or entity structure. Those entities must take the following
       public health measures to protect their employees, their customers, and all others who
       come into physical contact with their operations:

             a. Requirements for all businesses. All businesses must:
                       continue to evaluate which employees are able to work from home, and
                       are encouraged to facilitate remote work from home when possible;
                       ensure that employees practice social distancing and wear face coverings
                       when social distancing is not always possible;
                       ensure that all spaces where employees may gather, including locker
                       rooms and lunchrooms, allow for social distancing; and
                       ensure that all visitors (customers, vendors, etc.) to the workplace can
                       practice social distancing; but if maintaining a six-foot social distance
                       will not be possible at all times, encourage visitors to wear face
                       coverings; and
                       prominently post the guidance from the Illinois Department of Public
                       Health (IDPH) and Office of the Illinois Attorney General regarding
                       workplace safety during the COVID-19 emergency.2



2
  This guidance is available at: https://www.dph.illinois.gov/sites/default/files/COVID-
19_WorkplaceHealth_SafetyGuidance20200505.pdf

                                                          5




                                      SHC-TJBC, Inc. v. Cincinnati-Complaint Exhibits--000378
   The Department of Commerce and Economic Opportunity (DCEO), in
   partnership with IDPH, has developed industry-specific guidance and toolkits to
   help businesses operate safely and responsibly. These documents are available at:
   https://www2.illinois.gov/dceo/Pages/RestoreILP3.aspx.
b. Requirements for retail stores. Retail stores must ensure all employees practice
   social distancing and must take appropriate additional public health precautions,
   in accordance with DCEO guidance, which include:
            provide face coverings to all employees who are not able to maintain a
            minimum six-foot social distance from customers and other employees at
            all times;
            cap occupancy at 50 percent of store capacity, or, alternatively, at the
            occupancy limits based on store square footage set by the Department of
            Commerce and Economic Opportunity;
            communicate with customers through in-store signage, and public service
            announcements and advertisements, about the social distancing and face
            covering requirements set forth in this Order; and
            discontinue use of reusable bags.

c. Requirements for manufacturers. Manufacturers must ensure all employees
   practice social distancing and must take appropriate additional public health
   precautions, in accordance with DCEO guidance, which include:
            provide face coverings to all employees who are not able to maintain a
            minimum six-foot social distance at all times;
            ensure that all spaces where employees may gather, including locker
            rooms and lunchrooms, allow for social distancing; and
            modify and downsize operations (staggering shifts, reducing line speeds,
            operating only essential lines, while shutting down non-essential lines) to
            the extent necessary to allow for social distancing and to provide a safe
            workplace in response to the COVID-19 emergency.

d. Requirements for office buildings. Employers in office buildings must ensure
   all employees practice social distancing and must take appropriate additional
   public health precautions, in accordance with DCEO guidance, which may
   include:
            provide face coverings to all employees who are not able to maintain a
            minimum six-foot social distance at all times;
            consider implementing capacity limits where the physical space does not
            allow for social distancing;
            allow telework where possible; and
            develop and prominently post plans and signage to ensure social
            distancing in shared spaces such as waiting rooms, service counters, and
            cafeterias.

                                     6




                     SHC-TJBC, Inc. v. Cincinnati-Complaint Exhibits--000379
e. Requirements for restaurants and bars. All businesses that offer food or
   beverages for on-premises consumption                 restaurants, bars, grocery
   stores, and food halls        suspend service for and may not permit on-premises
   consumption, except as permitted by DCEO guidance. Such businesses are
   permitted and encouraged to serve food and beverages so that they may be
   consumed off-premises, as permitted by law, through means such as in-house
   delivery, third-party delivery, drive-through, and curbside pick-up. In addition,
   customers may enter the premises to purchase food or beverages for carry-out.
   However, establishments offering food or beverages for carry-out, including food
   trucks, must ensure that they have an environment where patrons maintain
   adequate social distancing.

   Bars and restaurants located in airports, hospitals, and dining halls in colleges and
   universities are exempt from the requirements of this Executive Order. Hotel
   restaurants may continue to provide room service and carry-out. Catering services
   may continue. Schools and other entities that typically provide food services to
   students or members of the public may continue to do so under this Executive
   Order on the condition that the food is provided to students or members of the
   public on a pick-up and takeaway basis only.

   All businesses covered in this section may permit outdoor on-premises food and
   beverage consumption in accordance with DCEO guidance and when permitted
   by local ordinances and regulations.

f. Requirements for fitness and exercise gyms. Fitness and exercise gyms may be
   open for the following activities, but must conduct business in a manner
   consistent with DCEO guidance: Personal training sessions involving one trainer
   and one customer; outdoor training in groups no larger than 10 with social
   distancing; sale of retail merchandise; and onsite filming or streaming of remote
   classes conducted by a single trainer. Fitness and exercise gyms may not allow
   other activities, including member workouts, because of the heightened risk of
   transmission of COVID-19 when people exercise together and share equipment in
   an indoor space.

g. Requirements for personal services facilities. Personal services facilities such
   as spas, hair salons, barber shops, nail salons, waxing centers, tattoo parlors, and
   similar facilities may be open but must ensure the use of face coverings,
   adherence to social distancing requirements, and use of capacity limits in
   accordance with DCEO guidance.

h. Requirements for outdoor recreation, youth day camps, and youth sports.
   Businesses offering outdoor recreation, youth day camps, and youth sports may

                                      7




                     SHC-TJBC, Inc. v. Cincinnati-Complaint Exhibits--000380
                   be open but must ensure the use of face coverings, adherence to social distancing
                   requirements, and must take other public health steps in accordance with DCEO
                   guidance.

               i. Places of public amusement. Except as permitted by this Executive Order or by
                  DCEO guidance, places of public amusement must remain closed to the public.
                  Places of public amusement include but are not limited to, locations with
                  amusement rides, carnivals, amusement parks, water parks, aquariums, zoos,

                           alleys, movie and other theaters, and concert and music halls. Places of
                   public amusement, like other businesses, may continue to:

                        i. Perform

                                        ensure security, process payroll and employee benefits, or for
                            related functions.

                        ii. Perform necessary activities to facilitate employees of the business being
                            able to continue to work remotely.

                       iii. Fulfill online and telephonic retail orders through pick-up or delivery.

      4. Exemptions.

               a. Free exercise of religion. This Executive Order does not limit the free exercise
                  of religion. To protect the health and safety of faith leaders, staff, congregants
                  and visitors, religious organizations and houses of worship are encouraged to
                  consult and follow the recommended practices and guidelines from the Illinois
                  Department of Public Health.3 As set forth in the IDPH guidelines, the safest
                  practices for religious organizations at this time are to provide services online, in
                  a drive-in format, or outdoors (and consistent with social distancing requirements
                  and guidance regarding wearing face coverings), and to limit indoor services to 10
                  people. Religious organizations are encouraged to take steps to ensure social
                  distancing, the use of face coverings, and implementation of other public health
                  measures.

               b. Emergency functions. All first responders, emergency management personnel,
                  emergency dispatchers, court personnel, law enforcement and corrections
                  personnel, hazardous materials responders, child protection and child welfare
                  personnel, housing and shelter personnel, military, and other governmental
                  employees working for or to support the emergency response are exempt from

3
    This guidance is available at: https://www.dph.illinois.gov/covid19/community-guidance/places-worship-guidance

                                                         8




                                       SHC-TJBC, Inc. v. Cincinnati-Complaint Exhibits--000381
           this Executive Order, but are encouraged to practice social distancing and take
           recommended public health measures.

       c. Governmental functions. This Executive Order does not apply to the United
          States government and does not affect services provided by the State or any
          municipal, township, county, subdivision or agency of government and needed to
          ensure the continuing operation of the government agencies or to provide for or
          support the health, safety and welfare of the public.

5. Social Distancing, Face Covering, and PPE Requirements. For purposes of this
   Executive Order, social distancing includes maintaining at least six-foot distance from
   other individuals, washing hands with soap and water for at least twenty seconds as
   frequently as possible or using hand sanitizer, covering coughs or sneezes (into the sleeve
   or elbow, not hands), regularly cleaning high-touch surfaces, and not shaking hands.

       a. Required measures. Businesses must take proactive measures to ensure
          compliance with Social Distancing Requirements, including where possible:

               i. Designate six-foot distances. Designating with signage, tape, or by other
                  means six-foot spacing for employees and customers to maintain
                  appropriate distance;

              ii. Hand sanitizer and sanitizing products. Having hand sanitizer and
                  sanitizing products readily available for employees and customers;

              iii. Separate operating hours for vulnerable populations. Implementing
                   separate operating hours for elderly and vulnerable customers;

              iv. Online and remote access. Posting online whether a facility is open and
                  how best to reach the facility and continue services by phone or remotely;
                  and

               v. Face Coverings and PPE. Providing employees with appropriate face
                  coverings and requiring that employees wear face coverings where
                  maintaining a six-foot social distance is not possible at all times. When
                  the work circumstances require, providing employees with other PPE in
                  addition to face coverings.

6. Enforcement. This Executive Order may be enforced by State and local law
   enforcement pursuant to, inter alia, Section 7, Section 15, Section 18, and Section 19 of
   the Illinois Emergency Management Agency Act, 20 ILCS 3305.




                                            9




                            SHC-TJBC, Inc. v. Cincinnati-Complaint Exhibits--000382
       Businesses must follow guidance provided or published by the Illinois Department of
       Commerce and Economic Opportunity regarding safety measures during Phase III, and
       the Illinois Department of Public Health, local public health departments, and the
       Workplace Rights Bureau of the Office of the Illinois Attorney General with respect to
       Social Distancing Requirements. Pursuant to Section 25(b) of the Whistleblower Act,
       740 ILCS 174, businesses are prohibited from retaliating against an employee for
       disclosing information where the employee has reasonable cause to believe that the
       information discloses a violation of this Order.

   7. No limitation on authority. Nothing in this Executive Order shall, in any way, alter or
      modify any existing legal authority allowing the State or any county, or local government
      body to order (1) any quarantine or isolation that may require an individual to remain
      inside a particular residential property or medical facility for a limited period of time,
      including the duration of this public health emergency, or (2) any closure of a specific
      location for a limited period of time, including the duration of this public health
      emergency. Nothing in this Executive Order shall be construed as an exercise of any
      authority to order any quarantine, isolation, or closure. Nothing in this Executive Order
      shall, in any way, alter or modify any existing legal authority allowing a county or local
      government body to enact provisions that are stricter than those in this Executive Order.

   8. Savings clause. If any provision of this Executive Order or its application to any person
      or circumstance is held invalid by any court of competent jurisdiction, this invalidity does
      not affect any other provision or application of this Executive Order, which can be given
      effect without the invalid provision or application. To achieve this purpose, the
      provisions of this Executive Order are declared to be severable. This Executive Order is
      meant to be read consistently with any Court order regarding this Executive Order.




                                                    _______________________
                                                     JB Pritzker, Governor



Issued by the Governor May 29, 2020
Filed by the Secretary of State May 29, 2020




                                               10




                                SHC-TJBC, Inc. v. Cincinnati-Complaint Exhibits--000383
